DONOVAN, Judge
(concurring in the result):
I concur in this result for failure of proof, without reaching an analysis of the instructions.1 At 0300 on 15 July 1977, appellant was performing sentry duty around the permanent residence of the U. S. Ambassador to Egypt. As an assigned member of the *819Marine Security Guard Battalion, he had been ordered to Cairo as part of its Marine Security Guard Detachment. Pursuant to orders originating via his U. S. Marine Corps administrative chain of command and the State Department’s operational chain of command, he was in civilian clothes and bore a .38 caliber revolver with nonstandard ammunition on the night involved.
The Government of Egypt also provided a security guard at the Ambassador’s residence in view of credible threats on the Ambassador’s life and in view of recent, nearby violence. On the night in question, one of these Egyptian guards was shot once in =the head by appellant; he later died, leading to the charge. There were no witnesses to the shooting. The apparent theory of the prosecution is as follows: Corporal Waldron, an otherwise dutiful Marine, had awakened the non-vigilant victim four times in less that many hours; each time he had found the guard, doubly armed with a machine gun and a revolver, asleep in a chair at his post located inside the compound. When appellant found the Egyptian asleep a fifth time during a single watch, only three and one-half hours into appellant’s watch, appellant supposedly grew furious and awakened him in a gruff manner; the victim was startled, reacted to appellant in a predictable way and mutual pushing developed. The Government’s case is that Corporal Waldron executed the Egyptian in a fit of frustration and loss of control, only later claiming self-defense in an effort to save himself from punishment. I note a fact inconsistent with the execution theory: the medical examination by Egyptian authorities states that there was “[n]o evidence that the shot was fired at close range.” Prosecution Exhibit 6. The Government emphasized the testimony of certain American witnesses who later saw and heard appellant in an effort to show that he was suspiciously calm and unconcerned about the event. There are other, equally convincing witnesses, however, who indicated he was nervous and upset. In any event, the appearance of an accused’s demeanor in a shocking situation can be misleading.
The Government sought to attach incriminating connotations to two of appellant’s utterances, made shortly after the shooting, which involved a condescending vulgarity and an admission of anger; neither singly nor paired do they establish the required mens rea. Moreover, given the earthy nature of barracks jargon, a Marine’s vocabulary should not be judged by WEBSTER’S standards.
The record shows that the deceased and other Egyptian guards were allowed by their own authorities to sit down on post; that language barriers existed between appellant and the victim, as they did between other Marines and other Egyptian guards; that security in the area of the shooting was weak; that the threat was sufficiently high that special civilian American guards were also posted nearby; and that the victim and other Egyptian guards had been repeatedly found asleep in that chair, that this had been reported by the senior Marine to State Department officials and that alertness had not improved.
Appellant made some lengthy written statements which were admitted at trial with the defense freely acknowledging their voluntariness. One was made on 15 July, the day of the shooting, appellant asserting that he shot in self-defense because the victim was reaching for his own gun. On 16 July, appellant answered questions in the Egyptian prosecutor’s office, again asserting self-defense as the sole motive for the shot. I examine the reasonableness of appellant’s actions and beliefs on the night of the shooting under the circumstances of human tensions then existing as set out in the record of trial. Reducing the self-defense issue to ultimate questions of reasonableness, we are asked to find it reasonable that appellant killed another man in anger yet find it unreasonable that he shot because he thought he was about to be shot. The military judge correctly instructed the members on the law of self-defense: that two tests exist, one objective and the other subjective. Reasonable grounds must exist whereby one apprehended that death or grievous bodily harm was about to be in*820flicted on himself; and the accused must in fact have had that apprehension. Insofar as it relates to reasonableness, the test is whether, considering all the circumstances, a reasonable, prudent person would believe that there was ground to apprehend death or grievous bodily harm. This determination is made from the viewpoint of an ordinary, prudent adult male and is therefore an objective test. The accused must have believed that the force he used was necessary for protection against death or grievous bodily harm. The test for this element is subjective in nature, that is, the accused is not objectively limited to the use of reasonable force. The accused’s experience, age, level of education, intelligence, emotional control, language difficulties with the victim and other circumstances are all relevant in determining his actual belief as to the degree of force necessary to repel what he perceived as an attack. Thus, this second test is viewed through the eyes of the accused. Paragraph 216c, Manual for Courts-Martial, 1969 (Rev.) (MCM); Military Judges’ Guide, Department of Army Pamphlet 27-9, May 1969 (Revised).
Under all the circumstances of this case presented to the Court and of record, I conclude that the issue of self-defense survives the test of reasonable doubt. This conclusion does not flow from “a merciful inclination to permit the accused to escape conviction, nor a doubt prompted by sympathy. ...” Paragraph 74a (3), MCM. Since self-defense is a total defense as it eliminates an element of the convicted offense and an element of all its lesser included assault offenses, namely unlawfulness, the conviction must be set aside. Article 66(c), UCMJ.
I specifically find, as the majority implicitly does, that the court-martial did have jurisdiction over appellant and the alleged offense. In this regard, appellate defense counsel’s novel argument on appellant’s supposedly nonmilitary status as an Embassy Marine is totally flawed. No lengthy comment is offered in view of the disposition.

. The finding does have the ring of a compromise verdict, a compromise which found that Waldron did wrong, but not so serious a wrong as that charged. It appears, therefore, contrary to footnote 9 of the majority opinion, that several members agreed with my assessment of the evidence, that is, there was not proof beyond a reasonable doubt that Waldron did not shoot in self-defense. A compromise verdict is the very irregularity .sought , to be avoided by judicial rules on members’ instructions.